PER CURIAM.
We reverse the trial court’s order denying appellant’s rule 3.800(a) motion to correct illegal sentence. The State concedes that appellant’s combined sentence of 11.67 years in prison followed by 10 years of probation is illegal as it exceeds the 15-year statutory maximum for the second degree felonies in lower tribunal case numbers 08-10007CF10B, 09-18113CF10A, 09-18114CF10A, and 10-20584CF10A. Re-sentencing is required as to these counts. Pursuant to Jordan v. State, 143 So.3d 335 (Fla.2014), appellant is entitled to be present at resentencing.
We do not disturb appellant’s sentence for the first degree felony in case number 10-20584CF10A.

Reversed and remanded for resentenc-ing.

WARNER, GROSS and FORST, JJ., concur.